ON DENIAL OF PETITION FOR REHEARING
PER CURIAM.
Our lead opinion vacates an order purporting to dismiss a case under I.R.C.P. 40(c) because the claimants failed to post a cost bond. The opinion holds that the district court lacked authority to require such a bond; consequently, the court’s exercise of discretion under Rule 40(c) was tainted by an error of law. In response to our opinion, Agrodyne and Energy Incorporated have petitioned for rehearing. They argue that authority to require a cost bond was not an issue raised in the district court, and, in any event, that even if the court dismissed the case improperly under Rule 40(c), we should uphold the court’s order by treating it as a dismissal for want of prosecution under Rule 41(b).
It is generally true, as the petitioners assert, that issues must be raised in the lower court if they are to be preserved for appeal. In this case, the parties did raise (and vigorously debated) the general issue of whether the district court should require the posting of a cost bond as a condition to keeping the case alive under Rule 40(c). The parties assumed, as did the district judge, that the court legally could impose such a requirement if it chose to do so.
In our view, the question of lawful authority was an implicit part of the general issue raised below and later presented on appeal. Moreover, even if the question of lawful authority were treated as a separate issue, appellate review would not necessarily be precluded. Our Supreme Court has held that an issue may be considered for the first time on appeal where “special circumstances” exist. Rickel v. Energy Systems Holdings, Ltd., 114 Idaho 585, 759 P.2d 876, (1988) (petition for rehearing filed on other grounds). In that case the district court entered judgment for the entire balance of a contract in default, despite the lack of an acceleration clause. Absent authority to accelerate in the contract itself, the court’s judgment was beyond the scope of its power. Although the acceleration issue was not raised in the district court, the Supreme Court addressed it on appeal and reversed the judgment.
A similar circumstance exists here. As explained in our lead opinion, the Supreme *348Court has held that no costs can be granted without statutory authorization. Idaho Power Co. v. Idaho Public Utilities Commission, 102 Idaho 744, 750, 639 P.2d 442, 448 (1981). We find no authority, in the Idaho statutes or in the Idaho Rules of Civil Procedure to which the statutes refer, for the kind of cost bond which the district court imposed in this case. As in Rickel, the district court exceeded its power. Accordingly, we deem it appropriate to address the issue on appeal, and we adhere to our ruling that the district court’s exercise of discretion under Rule 40(c) was tainted with legal error.
The petitioners’ alternative argument, that we should uphold the court’s order under Rule 41(b), misapplies the “right result — wrong theory” doctrine. This doctrine does not apply to issues of discretion. It applies only to issues where an alternative rule of law can be applied to a given body of facts, yielding the same legally correct answer. Where an issue is one of discretion, there is no single, legally “correct” answer. Standards of Appellate Review § 3.4, IDAHO APPELLATE HANDBOOK (Idaho Law Foundation, 1985). The proper appellate response, when an exercise of discretion is tainted by legal error, is hot to usurp such discretion ourselves but to set aside the lower court’s ruling and to remand the case. Id.
Involuntary dismissal of a lawsuit under Rule 41(b) is an act of discretion. We will not usurp the role of the district court by deciding a Rule 41(b) question for the first time on appeal. As explained in our lead opinion, the district court is at liberty to consider the Rule 41(b) question on remand.
The petition for rehearing is denied.